721 N.W.2d 169 (2006)
Melissa LUTZ, Plaintiff-Appellant,
v.
MERCY MT. CLEMENS CORPORATION, d/b/a St. Joseph's Mercy of Macomb-Romeo Health Center, Raad Ausi, M.D., and Lydia C. Rozof, M.D., Defendants-Appellees, and
Sudarshan R. Reddy, M.D., Defendant.
Docket No. 130849. COA No. 261465.
Supreme Court of Michigan.
September 20, 2006.
On order of the Court, the application for leave to appeal the December 20, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.